Citation Nr: 1600276	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  07-26 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to referral for extraschedular consideration of the ratings assigned to the Veteran's service-connected degenerative changes of the cervical spine prior to June 12, 2008. 


REPRESENTATION

Veteran is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1993 to May 1993 and from November 2002 to January 2006.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In a May 2006 rating decision, service connection was granted for a cervical strain, to which a non-compensable rating was assigned, effective January 4, 2006.  Thereafter, the Veteran's service-connected cervical strain was re-characterized as cervical spine degenerative changes (hereinafter referred to as the Veteran's service-connected neck disability) and assigned an initial 10 percent rating.  In a March 2009 rating decision, the RO increased the disability rating to 20 percent, effective June 12, 2008.  Thereafter, the Veteran perfected an appeal as to the ratings assigned to his service-connected neck disability.

In November 2013, the Board issued a decision denying an initial rating in excess of 10 percent prior to June 12, 2008; denying a rating in excess of 20 percent prior to April 12, 2011; and granting a rating of 30 percent beginning April 12, 2011. Thereafter, the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2014 Joint Motion for Partial Remand (JMPR), the parties agreed that the Board failed to provide adequate reasons and bases for its finding that the limitation of motion caused by the Veteran's service-connect neck disability did not warrant a rating in excess of 10 percent prior to June 12, 2008 in light of a May 2008 treatment record showing forward flexion of the cervical spine which met the criteria for a 20 percent schedular rating.  In July 2014, the Court issued an order remanding the Board's November 2013 decision only to the extent that it denied entitlement to a rating in excess of 10 percent prior to June 12, 2008 and dismissing the remaining issues on appeal.

In an October 2014 decision, the Board denied an initial rating in excess of 10 percent prior to May 17, 2008, and granted a 20 percent rating from May 17, 2008 to June 12, 2008.  Thereafter, the Veteran appealed that decision to Court.  In doing so, the Veteran asserted that the Board failed to provide an adequate statement of reasons or bases for denying the Veteran higher schedular ratings and for denying referral for extraschedular consideration.

In November 2015, the Court granted a JMPR filed by the parties and issued an order remanding "the matters identified in the JMPR" and dismissing the appeal as to the remaining issue.  In the JMPR, the parties agreed that "the Board's decision fails to cite or discuss the Federal Circuit's holding in Johnson [v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014)] or address any 'collective impact' of [the Veteran's] multiple service-connected disabilities to determine whether [the Veteran's] complete disability picture warrants referral for extraschedular consideration."  As the only deficiency identified in the JMPR was the Board's failure to address referral for extraschedular consideration based on the combined effect of the Veteran's service-connected disabilities under Johnson v. McDonald, the Board concludes that the Veteran's appeal as to the schedular rating ratings assigned in the October 2014 decision was dismissed.  Thus, the only remaining issue is entitlement to referral for extraschedular consideration of the ratings assigned to the Veteran's service-connected neck disability prior to June 12, 2008.


FINDING OF FACT

Prior to June 12, 2008, the disability picture presented by the Veteran's service-connected degenerative changes of the cervical spine was not so exceptional or unusual as to render the assigned schedular evaluations inadequate, with related factors such as marked interference with employment or frequent periods of hospitalization. 
CONCLUSION OF LAW

The criteria for entitlement to referral for extraschedular consideration of the ratings assigned to the Veteran's service-connected degenerative changes of the cervical spine prior to June 12, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 5003, 5237, 5242 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The May 2006 rating decision granted the Veteran's service connection claim for a neck disability, and that claim is now substantiated.  Nevertheless, the September 2011 supplemental statement of the case set forth the relevant diagnostic codes for rating the disability at issue and included a description of the rating criteria for the current evaluation and for all higher evaluations.  Accordingly, the Board finds that the Veteran has received the requisite notice.  

The duty to assist the Veteran has also been satisfied in this case.  The RO obtained the Veteran's available treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 116. 

The Veteran was initially provided VA examinations of his cervical spine in November 2005 and June 2008.  After the Veteran indicated that his service-connected neck disability increased in severity, the Board remanded the above-captioned claim in January 2011 for a new VA examination, which the Veteran received in April 2011.  Thereafter, the Veteran again indicated that his service-connected neck disability increased in severity, and in April 2013, the Board remanded the claim for a new VA examination, which the Veteran received in June 2013.  The examiners administered thorough clinical evaluations, which provided findings pertinent to the rating criteria and allowed for fully-informed evaluations of the disability at issue.  Accordingly, the Board finds that the Veteran has received an adequate VA examination and that there has been substantial compliance with the Board's remand directives.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stegall v. West, 11 Vet. App. 268, 271 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 542-43; See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing that an error is harmful or prejudicial normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

As previously noted, the only remaining issue before the Board is entitlement to referral for extraschedular consideration of the ratings assigned to the Veteran's service-connected neck disability prior to June 12, 2008.  The Veteran's service-connected neck disability has been assigned a 10 percent schedular rating from January 4, 2006, to May 17, 2008, and a 20 percent schedular rating from May 17, 2008, to June 12, 2008, pursuant to the criteria set forth in the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  See 38 C.F.R. § 4.71a, General Rating Formula.  Prior to May 17, 2008, the 10 percent schedular rating was based on complaints of pain and cervical spine flexion greater than 30 degrees, without any evidence of incapacitating episodes or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  From May 17, 2008, to June 12, 2008, the 20 percent schedular rating was based on complaints of daily pain, forward flexion of the cervical spine ranging from 10 degrees to 38 degrees, and functional loss due to pain, without any evidence of incapacitating episodes or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.; see also DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 33 (2011).  

Generally, evaluating a disability using the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  Because the ratings are averages, an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009).  If the criteria reasonably describe the veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If, however, the severity and symptomatology of a veteran's disability are unusual, then the Board "must determine whether the [veteran's] exceptional disability picture exhibits other related factors such as those provided by the regulation of governing norms."  Id. at 116.  If such governing norms as marked interference with employment or frequent periods of hospitalization are present, "then the case must be referred to the Under Secretary for Benefits of the Director of the Compensation and Pension Service for . . . a determination of whether, to accord justice, the [veteran's] disability picture requires the assignment of an extraschedular rating."  Id.  

In the Veteran's appellate brief submitted to the Court pursuant to his appeal of the Board's October 2014 decision, the Veteran's attorney asserted that the schedular ratings assigned to the Veteran's service-connected neck disability failed to account for side effects of the Veteran's pain medications.  Specifically, during a November 2005 VA examination, the Veteran asserted that he suffered from gastritis and diarrhea due to his use of Motrin.  Additionally, a July 2007 VA treatment record indicates that the Veteran took Ibuprofen for his neck pain with some relief, but was worried about side effects, such as stomach bleeding.  The July 2007 VA treatment record also shows that the Veteran reported feeling drowsy after taking Tylenol #3.  Furthermore, in a July 2007 written statement, the Veteran asserted that the "medications prescribed to me temporarily alleviate my pain, but primarily, they leave me feeling sluggish, drowsy, lethargic, almost incoherent, and with worse blurred vision than I experience on my worst days, long after I take them."
 
Assuming, arguendo, that the aforementioned symptoms were caused by the Veteran's pain medications, such symptoms would not be contemplated by the schedular ratings assigned to his service-connected neck disability.  See VAOPGCPREC 6-96 (August 16, 1996).  However, referral for extraschedular consideration is only warranted where governing norms, such as marked interference with employment or frequent periods of hospitalization, are present.  VA examinations conducted in November 2005 and June 2008 indicate that there was no history of hospitalization or surgery.  During a June 2008 VA examination, the Veteran reported that he was unemployed because he was in school studying to become a teacher.  During a VA psychiatric examination performed later that month, the Veteran reported that he stopped working at his part-time job in April 2008 due to medical appointments, neck pain, and depression, but stated that he continued to attend college full-time.  

Although the Veteran reported quitting his part time job due to his service-connected disabilities, he was able to continue attending college classes full-time throughout the relevant time period.  Moreover, there was no history of hospitalizations.  Accordingly, the Board finds that the record does not show related factors such as marked interference with employment or frequent periods of hospitalization.  

The Veteran may also be awarded an extraschedular rating based on the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson, 762 F.3d at 1365.

In addition to the Veteran's service-connected neck disability, prior to June 12, 2008, service connection was in effect for tension headaches, depression with decreased sleep, degenerative joint disease of the right ankle, arthritis if the left ankle, arthritis of the right knee, and residuals of a left foot injury.  Prior to March 11, 2008, the Veteran's combined schedular rating was 80 percent, and beginning March 11, 2008, his combined schedular rating was 90 percent.  

In the Veteran's appellate brief submitted to the Court pursuant to his appeal of the Board's October 2014 decision, the Veteran's attorney asserted that the Veteran "has produced evidence relevant to this period of time . . . suggesting that in light of his full disability picture, his level of disability is more severe than contemplated by the rating criteria."  Specifically, the Veteran's attorney referred to a July 2007 written statement in which the Veteran asserted that on his worst days, his headaches and neck pain caused blurred vision, ringing in the ears, and limited range of motion, causing him to lie down much of the day.  He also stated that his service-connected physical disabilities exacerbated his service-connected depression.  In written statements received in February 2008 and May 2008, the Veteran asserted that his neck, ankle, and knee pain; depression; and medical appointments made a regular work schedule impossible.  In a written correspondence received in June 2008, the Veteran indicated that although his pain, depression, and medical appointments made "life at home or a job very challenging," he did not wish to pursue a claim of entitlement to a total disability rating based on individual unemployability.  

Throughout the relevant time period, the Veteran's service-connected tension headaches have been assigned a 50 percent schedular rating based on headaches which were very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).  Accordingly, the Board finds that the schedular rating assigned to the Veteran's service-connected tension headaches specifically contemplated the Veteran's symptoms, which, on his worst days, required him to lie down much of the day and interfered with a regular work schedule.  See Id.;  see also Dorland's  Illustrated Medical Dictionary 753 (32nd Ed. 2012) (defining "prostration" as "extreme exhaustion or powerlessness").  

Prior to March 11, 2008, the Veteran's service-connected depression with decreased sleep was assigned a 30 percent schedular rating based on symptoms resulting in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.  Beginning March 11, 2008, the Veteran's service-connected depression with decreased sleep was assigned a 50 percent schedular rating based on symptoms resulting in occupational and social impairment with reduced reliability and productivity.  See Id.  A June 2008 VA psychiatric examination indicates that the Veteran's pain contributed to his depression, and that fact was specifically considered in assigning a Global Assessment of Functioning (GAF) score, which served, in part, as the basis for the 50 percent schedular rating.  Moreover, a September 2008 rating decision indicates that the RO specifically considered the fact that the Veteran quit his part-time job when assigning the 50 percent schedular rating based on symptoms which were "likely to interfere with occupational and social functioning with a reduction in reliability and productivity." Accordingly, the Board finds that the schedular ratings assigned to the Veteran's service-connected depression with decreased sleep specifically contemplate symptoms productive of occupational impairment as well as the fact that the Veteran's pain exacerbated his depression.

Throughout the relevant time period, the Veteran's service-connected degenerative joint disease of the right ankle, arthritis if the left ankle, and arthritis of the right knee have been assigned schedular ratings based on limitation of motion and pain.  See 38 C.F.R. 4.71a, Diagnostic Codes 5010, 5271 (2015).  Accordingly, the Board finds that the Veteran's symptoms of physical pain and limitation of motion were specifically contemplated by the schedular ratings assigned to his orthopedic disabilities.

Based on the foregoing, the Board finds that there are no additional symptoms that have not been attributed to a specific service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against referral for extraschedular consideration, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 


ORDER

Entitlement to referral for extraschedular consideration of the ratings assigned to the Veteran's service-connected degenerative changes of the cervical spine prior to June 12, 2008, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


